DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/19/2022 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mukherjee et al (US 2014/0070320) in view of Noguchi et al (US 2003/0087513).
 Regarding claim 1, Mukherjee (Figs. 2B-8B) discloses a method comprising: forming a fin 140 extending from a substrate 105; forming a dummy gate (not shown, “gate replacement process”, see [0025]) over a channel region of the fin 140; forming a 
Mukherjee does not disclose: suspensions of a slurry for the CMP process being diffused into the first metal of the metal gate during the CMP process; and after the planarizing, exposing the metal gate to a reducing gas, the reducing gas penetrating into the first metal of the metal gate to react with the suspensions of the slurry diffused into the first metal gate of the metal gate, a redox potential of the reducing gas being greater than a redox potential of the suspensions. 
However, Noguchi (Figs. 8-9) teaches a method comprising: suspensions of a slurry for the CMP process being diffused into the metal structure 18a during the CMP process (i.e., diffusing “the oxidizer”  into the metal structure to form metal oxide, see [0184] and [0201]), and after the planarizing, exposing the metal structure 18a to a reducing gas (i.e., hydrogen, [0201]), and the reducing gas penetrating into the metal structure to react with the suspensions of the slurry diffused into the metal structure (the hydrogen reducing gas is heated to 200-474⁰ C which is the same temperature range as Applicant’s invention for penetrating into top surface of metal to react with  metal oxide, see [0201]).  Accordingly, it would have been obvious to modify the method of Mukherjee by diffusing suspensions of a slurry for the CMP process into the first metal of the metal gate structure during the CMP process in order to form a corrosion resistant protective film on the surface of the metal gate to inhibit or suppress the progress of 
Regarding claim 2, Mukherjee (Figs. 2B-8B) discloses the metal gate structure 120b comprises the first metal, but does not disclose a redox potential of the first metal being greater than the redox potential of the reducing gas.
However, Noguchi further teaches that the purpose of using of the reducing gas is for reducing the forming of metal oxide on the surface of the metal structure ([0201]).  Therefore, it would have been obvious to have a redox potential of the gate conductive material being greater than the redox potential of the reducing gas in order to prevent the reducing gas from transferring electrons to the gate conductive material that would prevent the metal gate surface from being oxidized.
Regarding claim 3, Noguchi further teaches the suspensions comprise carbon ([0184]), and the reducing gas comprises hydrogen gas for reducing carbon-carbon bonds, but does not teach the use of a catalyst.
However, it would have been obvious to include a catalyst in the reducing treatment of Noguchi because as is well known and commonly used in the art, the 
Regarding claim 4, Noguchi further teaches the suspensions further comprise chlorine ([0184]). 
Regarding claim 8, Mukherjee (Figs. 2B-8B) discloses a method comprising: depositing a conductive material 120B in a trench ([0025]) between gate spacers 165; planarizing the conductive material with a chemical mechanical polish (CMP) process to form a metal gate 120B in the trench (Fig. 3B and [0029]); and recessing the metal gate 120B with an etch back processes (Fig. 6B).
Mukherjee does not disclose: suspensions of a slurry for the CMP process being diffused into the conductive material of the metal gate during the CMP process, the suspensions having a first redox potential; reducing the suspensions in the conductive material of the metal gate with a reducing process, a reducing gas for the reducing process having a second redox potential, the second redox potential being greater than the first redox potential, and the reducing gas being diffused into the conductive material of the metal gate structure during the reducing process.
However, Noguchi (Figs. 8-9) teaches a method comprising: suspensions of a slurry for the CMP process being diffused into the metal structure 18a during the CMP process (i.e., diffusing “the oxidizer” into the metal structure to form metal oxide, see [0184] and [0201]), and after the planarizing, exposing the metal structure 18a to a reducing gas (i.e., hydrogen) for reducing the suspensions ([0201]), and the reducing gas being diffused into the metal structure during the reducing process (the hydrogen reducing gas is heated to 200-474⁰ C which is the same temperature range as Applicant’s invention for diffusing into the metal structure to react with  metal oxide, see [0201]).  Accordingly, it would have been obvious to modify the method of Mukherjee by diffusing suspensions of a slurry for the CMP process into the conductive material of the metal gate structure during the CMP process in order to form a corrosion resistant protective film on the surface of the metal gate to inhibit or suppress the progress of polishing (see Noguchi, [0193]), and exposing the metal gate structure  to a reducing gas for diffusing the reducing gas into the conductive material of the metal gate structure after the planarizing in order to reduce the metal oxide formed on the surface of the metal gate during CMP, as taught by Noguchi ([0201]).  It is noted that because the hydrogen gas functioning as reducing gas for reducing oxidized metal to the corresponding metal gate, it would have been obvious to have a second redox potential of the reducing gas being greater than a first redox potential of the suspensions in order to transfer electrons to the diffused suspensions.
Regarding claim 9, Mukherjee (Figs. 2B-8B) discloses the metal gate structure 120b comprises a conductive material, but does not disclose a redox potential of the conductive material being greater than the redox potential of the reducing gas.
However, Noguchi further teaches that the purpose of using of the reducing gas is for reducing the forming of metal oxide on the surface of the metal structure ([0201]).  Therefore, it would have been obvious to have a redox potential of the gate conductive material being greater than the redox potential of the reducing gas in order to prevent the reducing gas from transferring electrons to the gate conductive material that would prevent the metal gate surface from being oxidized. 
.
Claims 5-7, 15 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mukherjee et al and Noguchi et al as applied to claim 1 or 8 above, and further in view of Bohr et al (US 8,436,404).
Regarding claims 5 and 15, Mukherjee discloses after exposing the metal gate to the reducing gas (as modified by Noguchi), recessing the metal gate 120B (Fig. 6B), but does not disclose forming a dielectric layer on the metal gate and planarizing the dielectric layer and the ILD layer.
However, Bohr (Fig. 6B) teaches a method comprising: recessing the metal gate structure, forming a dielectric layer 602 on the metal gate structure and planarizing the dielectric layer 602 and the ILD layer110a (column 11, lines 45-50).  Accordingly, it would have been obvious to further modify the method of Mukherjee by forming a dielectric layer on the metal gate and planarizing the dielectric layer and the ILD layer in order to provide a known insulating cap which protects the metal gate from the outside environments.
Regarding claims 6-7, Mukherjee (Figs. 2B-8B) further discloses: replacing the dummy gate with the metal gate comprises forming a work function metal layer 120A ([0025]) the metal gate 120B is formed on the work function metal layer, and recessing the metal gate comprises: removing a first top portion of the metal gate 120b (Fig. 6B) with a first etching process; and removing a second top portion of the work function 
Regarding claim 17, Mukherjee (Figs. 2B-8B) discloses a method comprising: removing a dummy gate structure (not shown, “gate replacement process”, see [0025]) to form a trench between gate spacers 165; depositing metal layers (120A, 120B) in the trench ([0025]); planarizing the metal layers with a chemical mechanical polish (CMP) process ([Fig. 3B and [0029]) to form a metal gate structure from portions of the metal layers remaining in the trench; and etching the metal gate structure to form a recess (Fig. 7B).
Mukherjee does not disclose suspensions of a slurry for the CMP process being diffused into a main metal layer of the metal layers during the CMP process; after planarizing the metal layer, treating the metal gate structure with a processing gas, the processing gas penetrating into the main metal layer to react with the suspensions of the slurry diffused into the main metal layer, the processing gas being a reducing agent for the suspensions, and the suspensions being an oxidizing agent for the processing gas.
However, Noguchi (Figs. 8-9) teaches a method comprising: suspensions of a slurry for the CMP process being diffused into the metal structure 18a during the CMP process (i.e., diffusing “the oxidizer” into the metal structure to form metal oxide, see [0184] and [0201]), and after the planarizing, exposing the metal structure 18a to a reducing gas (i.e., hydrogen) for reducing the suspensions ([0201]), the reducing gas penetrating into the metal structure to react with the suspensions of the slurry diffused the same temperature range as Applicant’s invention for diffusing into the metal structure to react with metal oxide, see [0201]), and the suspensions being an oxidizing agent for the processing gas ([0184] and [0201]).  Accordingly, it would have been obvious to modify the method of Mukherjee by diffusing suspensions of a slurry for the CMP process into the metal gate structure during the CMP process in order to form a corrosion resistant protective film on the surface of the metal gate to inhibit or suppress the progress of polishing (see Noguchi, [0193]), and exposing the metal gate structure  to a reducing gas for penetrating the reducing gas into the metal gate structure after the planarizing in order to reduce the metal oxide on the surface of the metal gate formed during CMP, as taught by Noguchi ([0201]).  
	Mukherjee does not disclose forming a dielectric layer on the metal gate structure in the recess
However, Bohr (Fig. 6B) teaches a method comprising: recessing the metal gate structure, forming a dielectric layer 602 on the metal gate structure.  Accordingly, it would have been obvious to further modify the method of Mukherjee by forming a dielectric layer on the metal gate structure in the recess in order to provide a known insulating cap which protects the metal gate structure from the outside environments.
	Regarding claim 18, Noguchi further teaches the processing gas (i.e., hydrogen, [0201]) is not an oxidizing agent for the metal layers.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mukherjee et al and Noguchi et al as applied to claim 8 above, and further in view of Yamasaki (US 2013/0320412).

Mukherjee does not disclose a barrier layer disposed between the work function metal layer and the trench.
However, Yamasaki (Fig. 11) teaches a semiconductor device comprising a barrier layer 125/130/140 disposed between the work function metal layer 165 and the trench. Accordingly, it would have been obvious to further modify the device of Mukherjee by including a barrier layer between the work function metal layer and the trench in order to provide the known purpose of preventing the diffusions between the metal gate and the adjacent interlayer dielectric layer.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mukherjee et al, Noguchi et al and Bohr et al as applied to claim 17 above, and further in view of Yamasaki (US 2013/0320412).
Mukherjee (Figs. 2B-8B) discloses depositing the metal layers in the trench comprises: depositing a work function metal layer 120A, and depositing the main metal layer 120B on the work function metal layer.
Mukherjee does not disclose a barrier layer disposed between the work function metal layer and the trench.
However, Yamasaki (Fig. 11) teaches a semiconductor device comprising a barrier layer 125/130/140 disposed between the work function metal layer 165 and the trench. Accordingly, it would have been obvious to further modify the device of .
Claims 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mukherjee et al, Noguchi et al and Yamasaki as applied to claim 10 above, and further in view of Yu et al (US 2013/0134482).
Regarding claim 11, Mukherjee (Figs. 2B-8B) further discloses the etch back processes comprises: etching the metal gate 120B with a first etchant (Fig. 6B, [0037]), and etching the work function metal layer 120A with a second etchant (Fig. 7B, [0038]).
Mukherjee does not disclose the second etchant being different from the first etchant.
However, Yu teaches a method comprising: etching a metal layer including different conductive materials, and the different conductive materials being etched by using different etchants ([0025]).  Accordingly, it would have been obvious to use different etchants to etch the metal gate and the work function metal layer in order to prevent both of the metal gate and the work function metal layer from being etched at the same time.
	Regarding claim 12, Yu further teaches the different etchants used for etching the different conductive materials including a fluorine-based etchant and a chlorine-based etchant ([0025]). Noguchi further teaches the suspensions comprise carbon ([0184]), and the reducing gas comprises hydrogen gas for reducing carbon-carbon bonds, but does not teach the use of a catalyst.

	Regarding claim 13, Noguchi further teaches: the suspensions further comprise chlorine ([0184]).
	Regarding claim 14, Mukherjee (Fig. 7B) further discloses after the etch back processes, a first height of the gate spacers 165 is greater than a second height of the metal gate 120B, and the second height of the metal gate 120B is greater than a third height of the work function metal layer 120A.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mukherjee et al, Noguchi et al, Bohr et al and Yamasaki as applied to claim 19 above, and further in view of Yu et al (US 2013/0134482).
Mukherjee does not disclose etching the metal gate layer with a fluorine-based etchant and etching the work function metal layer with a chlorine-based etchant 
However, Yu teaches a method comprising: etching a metal layer including different conductive materials, and the different conductive materials being etched by using different etchants including a fluorine-based etchant and a chlorine-based etchant ([0025]).  Accordingly, it would have been obvious to etch the metal gate layer with a fluorine-based etchant and the work function metal layer with a chlorine-based etchant because as is well known, using different etchants to etch the metal gate and the work function metal layer would prevent both of the metal gate and the work function metal layer from being etched at the same time.

However, it would have been obvious to include a catalyst in the reducing treatment of Noguchi because as is well known and commonly used in the art, the catalyst is designed to promote an in-situ reaction between the reducing gas and the suspensions of the slurry.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 8-11, 15, 17-18 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,090,396. Although the claims at issue are not identical, they are not patentably distinct from each other because the Patent includes all the limitations of the specified claims of the present application.  Moreover, the claims in the present application are either broader version of the claims in U.S. Patent or are obvious variations thereof.  
	Regarding independent claim 1, claim 9 of U.S. Patent ‘396 claims a method comprising: forming a substrate; forming a gate structure over a channel region of a fin (column 9, claim 9, lines 17-22) ; forming a source/drain region adjacent the gate 
U.S. Patent ‘396 does not claim forming a dummy gate structure and replacing the dummy gate structure.
However, it would have been obvious to include the steps of forming a dummy gate structure and replacing the dummy gate structure because such gate replacement process is a known process which is suitable for easily incorporating different gate metals in the FinFet to control the threshold voltage.
Regarding independent claim 8, claim 9 of U.S. Patent ‘396 claims a method comprising: depositing a conductive material in a trench between gate spacers (column 9, claim 9, lines 17-21); planarizing the conductive material with a chemical mechanical polish (CMP) process to form a metal gate in the trench, suspensions of a slurry for the CMP process being diffused into the metal gate during the CMP process (column 9, claim 9, lines 25-29), the suspensions having a first redox potential; reducing the suspensions in the metal gate with a reducing process, a reducing gas for the reducing process having a second redox potential, the second redox potential being greater than 
Regarding independent claim 17, claim 9 of U.S. Patent ‘396 claims a method comprising: forming a gate structure to form a trench between gate spacers; depositing metal layers in the trench (column 9, claim 9, lines 17-21); planarizing the metal layers with a chemical mechanical polish (CMP) process to form a metal gate structure in the trench, suspensions of a slurry for the CMP process being diffused into the metal gate structure during the CMP process (column 9, claim 9, lines 25-29); after planarizing the metal layer, treating the metal gate structure with a processing gas, the reducing gas being diffused into the metal gate during the reducing process, the processing gas being a reducing agent for the suspensions, the suspensions being an oxidizing agent for the processing gas (column 9, claim 9, lines 30-33 and claim 11); after treating the metal gate structure, etching the metal gate structure to form a recess (column 9, claim 9, lines 34-35); and forming a dielectric layer in the recess (column 9, claim 9, lines36-40).
U.S. Patent ‘396 does not claim replacing the dummy gate structure.
However, it would have been obvious to include the step replacing the dummy gate structure because such gate replacement process is a known process which is suitable for easily incorporating different gate metals in the FinFet to control the threshold voltage.
.
Response to Arguments
Applicant's arguments filed 01/19/2022 have been fully considered but they are not persuasive.
A.  Independent claim 1
►Applicant (pages 8-10 of remark) argues that the examiner provides no evidence to support that in Noguchi’s Fig. 8, the hydrogen reducing gas is penetrated or diffused into the metal structure L2 to react with a metal oxide formed by the suspensions of a slurry diffused into the metal gate structure.
This argument is not persuasive because at first, Noguchi clearly states that:
[0201]  In this case, a reducing treatment is at first applied to a substrate 1S (particular, to CMP polished surface where buried second layer wiring L2 are exposed).  That is, a heat treatment was applied to the substrate 1S (particular, CMP polished surface) for example, in a hydrogen gas atmosphere, at 200-474⁰ C., … This can reduce copper oxide on the surface of the buried second layer wirings L2 formed during CMP into copper…  

From the statement above, it is clear that the hydrogen reducing gas is penetrated or diffused into the metal structure L2 in order to react with the suspensions of a slurry diffused into the metal structure L2 for “reduce copper oxide on the surface of the buried second layer wirings L2 formed during CMP into copper”; 
and second, it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, claimed properties or functions are In re Best, 195 USPQ 430, 433 (CCPA 1977).  In this case, the examiner recognizes that the reducing process of Noguchi is performed by substantially identical process as the reducing process of the present invention because they both use hydrogen as a reducing gas and the reducing gas temperature at a same temperature range of 200 to 400⁰ C for reacting with the suspensions of a slurry diffused into the copper structure (see paragraph [0201] of Noguchi and paragraphs [0031] and [0033] of Applicant’s specification).  Therefore, the hydrogen reducing gas of Noguchi would inherently penetrate or diffuse into the exposed copper structure surface. 
►Applicant (pages 10-11 of remark) argues that Applicant is under no obligation to provide the evidence to show that the hydrogen reducing gas of Noguchi would completely not penetrate into the metal structure.
This argument is not persuasive because as stated in M.P.E.P. § 2142: “If, however, the examiner does produce a prima facie case, the burden of coming forward with evidence or arguments shifts to the applicant”.  Furthermore, it is noted that once a reference teaching product appearing to be substantially identical is made the basis of a rejection and the examiner presents evidence or reasoning tending to show inherency, the burden shifts to Applicant to show an unobvious difference.  In re Fitzgerald, 619 F. 2d 67, 70, <205 USPQ 594 (CCPA 1980).  In this case, as discussed above, the examiner has established a prima facie case to show the hydrogen reducing gas of Noguchi would inherently penetrate or diffuse into the exposed metal structure surface by 1) citing the teaching of paragraph [0201] of Noguchi and 2) pointing out that the reducing process of Noguchi is performed by substantially identical process as the reducing process of the present invention because they both use hydrogen as a reducing gas and the reducing gas temperature at a same temperature range of 200 to 400⁰ C for reacting with the suspensions of a slurry diffused into the copper structure.  The examiner thus recognizes that Applicant has failed to provide the evidence to show an unobvious difference.
►Applicant (pages 11-13 of remark) argues that the hydrogen reducing gas of Noguchi would completely not penetrate into the metal structure because the reducing process of the present invention is different from the reducing process of Noguchi.
This argument is not persuasive because as discussed above, the reducing processes of the present invention and Noguchi both are performed by substantially identical process.  Specifically, they both use hydrogen as a reducing gas and the reducing gas temperature at a same temperature range of 200 to 400⁰ C for reacting with the suspensions of a slurry diffused into the copper structure (see paragraph [0201] of Noguchi and paragraphs [0031] and [0033] of Applicant’s specification). It is noted that the arguments of attorney cannot take the place of evidence in the record.  In re Schulze, 346 F. 2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); in re Geisler, 116 F. 3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).  Attorney statements are not evidence and must be supported by an appropriate affidavit or declaration.  See MPEP § 716.01(c).     Therefore, if Applicant believes that the hydrogen reducing gas of Noguchi would completely not penetrate into the metal structure then Applicant is requested to support that position with factual evidence.
►In response to Applicant’s arguments with respect to independents claims 8 and 17 (pages 13-14 of remark), it seems that Applicant relies on the same arguments 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHAT X CAO whose telephone number is (571)272-1703. The examiner can normally be reached M-F, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PHAT X CAO/Primary Examiner, Art Unit 2817